Citation Nr: 0919988	
Decision Date: 05/28/09    Archive Date: 06/02/09	

DOCKET NO.  05-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to November 
1972.  Records indicate that the Board for Correction of 
Military Records certified that he was eligible for complete 
and unconditional separation from service at the time of an 
honorable discharge on April 8, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Portland, Oregon, that denied entitlement to the 
benefit sought.  The case was remanded by the Board in 
February 2008 for further development.  It has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  For whatever reason, the Veteran failed to report for a 
VA examination scheduled for him in January 2009.  

2.  The Veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.  


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.340, 3.342, 3.655, 4.3, 4.7, 4.15, 4.17 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

            Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159 (b) (1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d (2007).  However, the U.S. Supreme Court 
has recently revisited that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261 (b) (2), which provides that, in 
conducting review of decisions of the Board, a Court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error shall be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA.  The case was 
previously before the Board in February 2008 at which time it 
was remanded for further development in order to assist the 
Veteran.  He was informed that copies of his treatment 
records from VA Medical Centers in Oregon had been obtained 
by VA.  He was asked to contact his last employer to provide 
information with regard to his employment history.  He was 
provided with types of evidence that would help VA make a 
decision.  This included the dates of medical treatment 
between service, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians of 
treatment since service, pharmacy prescription records, and 
issuance examination reports.  He was asked to complete an 
enclosed VA Form 21-4142 (authorization and consent to 
release information) for each health care provider who had 
treated him since 2005.  

Also, the Veteran was scheduled for appropriate VA 
examinations to assess the nature and severity of his 
nonservice-connected disabilities and his ability to obtain 
and maintain employment.  Examinations were scheduled in 
January 2009; however, for whatever reason, the Veteran 
failed to appear.  When a Veteran fails with good cause to 
report for an examination in conjunction with a claim, VA is 
not obliged to provide another.   Examples of good cause 
include, but are not limited, illness or hospitalization of 
the claimant, death of an immediate family member, or so 
forth.  38 C.F.R. § 3.655 (b).  To date, the Veteran has not 
provided any explanation as to why he did not attend the 
scheduled VA examinations.  The May 2009 supplemental 
statement of the case specifically discusses his failure to 
appear; however, he has not contacted VA with any 
explanation.  While VA has a duty to assist the Veteran in 
the development of a claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While VA has a duty to assist a Veteran in the 
development of a claim, that duty is not limitless.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Here, any VA development 
assistance duty under the VCAA to seek or obtain indicated 
pertinent information and records has been fulfilled.  In the 
absence of the Veteran's cooperation with the development of 
his claim, there is no reasonable possibility that additional 
requests would further the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As there is no indication from either the Veteran or his 
representative that there is any outstanding present medical 
evidence, the Board will proceed with consideration of the 
claim at this time.  






Legal Criteria

Nonservice-connected pension benefits are payable to a 
Veteran who served for ninety (90) days or more during a 
period of war, which is not in dispute here, and who was 
permanently and totally disabled due to nonservice-connected 
disabilities that are the not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  
If a Veterans' combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

In this case, to be eligible for VA pension, the evidence of 
record must demonstrate that the Veteran is permanently and 
totally disabled for nonservice-connected disabilities that 
are the not the result of his own willful misconduct.  For 
the purposes of pension benefits, the person shall be 
considered to be permanently and totally disabled if such 
individual is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
disabled person, or is suffering from (1) any disability 
which is sufficient to render it impossible for the average 
person to obtain a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person; or (2) 
any disease or disorder determined by the VA Secretary to be 
of such nature or extent as to justify a determination that 
persons suffering there from are permanently and totally 
disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 
(b), 4.15.  One way for a Veteran to be considered 
permanently and totally disabled for VA pension purposes is 
to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a) 
and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 
444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To 
meet this test, the Veteran must have the permanent loss of 
use of both hands or feet, or one hand and one foot, or the 
sight of both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  The Veteran does 
not meet any of these criteria.

All Veterans who are basically eligible for pension benefits 
and who are unable to secure or follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 
38 C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are rated 
permanent in nature, a rating of permanent and total 
disability will be assigned if the Veteran is found to be 
unable to secure or follow substantially gainful employment 
for reason of such disability.  Prior employment or 
unemployment status is immaterial if in a judgment by a 
rating board the Veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17.

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows:  if there is only one disability, this disability 
shall be rated at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring a combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the Rating Schedule, but is found to be unemployable for 
reason of his disabilities, age, occupational background, and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an 
extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 
4.17 (b).

In this case, service connection is not in effect for any 
disabilities.  The only disabilities that have been rated by 
the RO are schizoid personality traits, rated as 
noncompensably disabling, and posttraumatic stress disorder, 
also rated as noncompensably disabling.  The available 
medical evidence of record includes a November 2003 VA 
psychology outpatient visit at which time the examiner stated 
he got the impression that the Veteran was "interested in 
money rather than treatment for PTSD."  At the time of 
another November 2003 visit, it was noted that the Veteran 
reported he had debilitating pain in his hip and at times 
this made it difficult for him to work.  He was then working 
as a salesman accompanying a large territory.  He indicated 
at times he could hardly walk.  He was considering early 
retirement and "needs an income."  Mental status examination 
at that time resulted in the notation that he is 
"psychiatrically stable now."  

Additional medical records include the report of a VA 
outpatient visit in June 2005.  At that time the Veteran 
complained of left hip pain.  It was indicated he was a tree 
trimmer and he feared to use narcotics to reduce his pain 
while on duty.  The examination findings showed marked 
arthritic changes of the left hip.  

At the time of a September 2005 VA outpatient visit, 
reference was made to possible surgery involving the left 
hip.  It was stated the Veteran "is a strong man that works 
as an arborist."  An assessment was made of advanced and 
progressive arthritis of the left hip.  Surgery was 
discussed.  

As noted above, the case was remanded by the Board in 
February 2008 to afford the Veteran VA examinations to assist 
the nature and severity of his claimed disabilities and to 
assess his ability to maintain employment.  The Veteran, 
however, failed to appear for examinations, and has not 
responded to VA notices.

The evidence of record shows a level of impairment due to the 
Veteran's overall disabilities.  However, the critical 
question with regard to the issue on appeal is whether the 
various disorders render him permanently and totally 
disabled.  Unfortunately, additional examination was not 
accomplished as discussed earlier.  The Board must therefore 
rely on the available evidence of record and finds that 
evidence weighs against a finding of permanent and total 
disability.  It appears that the most significant impairment 
is related to the Veteran's left hip disability.  It is not 
shown that the Veteran has disabilities which would meet the 
"average person" tests for permanent and total disability and 
that he is not shown to have permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
other permanent disabilities also rated, singly, or in 
combination, as 100 percent.  See 38 U.S.C.A. § 1502 (a); 
38 C.F.R. §§ 4.15, 4.17.

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the Veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  By the evidence of record, 
however, the Veteran, as of 2005, reported current and past 
employment.  The Veteran's nonservice-connected disabilities, 
when evaluated in association with his occupational 
background and other factors, are not shown to have 
permanently precluded all kinds of substantially gainful 
employment.  In light of the foregoing, the Veteran is not 
entitled to a nonservice-connected disability pension, and 
the claim for the benefit is denied.  


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


